Case 1:20-cv-07334-GBD Document 14 Filed 04/12/21 Page 1of1

LAW OFFICES

FREDRIC M. GOLD PC

A PROFESSIONAL G PORATION: Sennett 450 SEVENTH AVE., SUITE 1308

 

   
   

' bisa © NEW YORK, NEW YORK 10123
i Pema er 212.244.2740
FREDRIC M. GOk , FAX 212.244.2258

www.myrailroadlawyer.net

COE RN tap

: ee 7 ©, ASDC) AAA fredricmgold@verizon net
LEGAL ASSISTANTH§ S78 8S “APR LO 2024

 

 

Via ECF sO ORDERED
, of) €
April 9, 2021 The status conference is adjourned from

Hon. George B. Daniels, USDJ April 13, 2021 to June 15, 2021 at 9:45 a.m.

Jnited States District Court
Southern District of New York
500 Pear} Street
New York, NY 10007

 

Re: Madrid v. LIRR
20 cv 7334 (GBD)

Dear Judge Daniels:

This correspondence will confirm my communication with chambers today regarding the status of
discovery in this matter. At this time, the parties have completed paper discovery and are in the
process of scheduling depositions and possibly the examination of the plaintiff by defendant’s medical
expert. I have conferred with the defendant’s counsel and he joins my request for sixty day
adjournment of the conference scheduled for Tuesday, April 13 to permit the parties to fully complete
discovery.

‘Vhank you for yo ‘time and attentions to this matter.

   

 

cc Christopher Pogan Esq.
LIRR Law Department

 

 
